In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the New York State Department of Environmental Conservation (hereinafter the DEC) from regulating a certain parcel of real property located in Richmond County, the appeal is from an order and judgment (one paper) of the Supreme Court, Richmond County (Kuffner, J.), dated May 6, 1986, which, among other things, (1) denied the DEC’s motion to dismiss the petition, and (2) granted the petition and barred the DEC from regulating the parcel pursuant to the Freshwater Wetlands Act (ECL art 24).
Ordered that the order and judgment is reversed, on the law, with costs, and the motion to dismiss is granted (see, Matter of Wedinger v Goldberger, 129 AD2d 712 [decided herewith]). Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.